Citation Nr: 1618263	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013 the Veteran testified before a Decision Review Officer at the RO, and in February 2016 the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of both hearings were prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that the Veteran's most recent VA examination for his bronchial asthma was conducted in June 2013, nearly three years ago.  The Veteran asserted at the hearing that his condition has worsened since then.  Specifically,     the Veteran testified that he has not been able to complete any pulmonary function testing since his VA examination despite four attempts at VA, because he becomes too short of breath.  Accordingly, a new examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a veteran claims that his condition    has worsened since the original rating and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination).  Pulmonary function testing should be completed during the VA examination, if possible.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from February 2016 to present.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified.  

2.  Schedule the Veteran for a VA respiratory examination to determine the current manifestations and severity of his service-connected bronchial asthma.  The claims folder should be reviewed by the VA examiner.  All necessary testing must be accomplished, to include pulmonary function testing.  If such testing cannot be accomplished, the examiner should explain why.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




